


110 HCON 304 IH: Expressing the sense of Congress that

U.S. House of Representatives
2008-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2008
			Mr. Barrow submitted
			 the following concurrent resolution; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		CONCURRENT RESOLUTION
		Expressing the sense of Congress that
		  allowing motor carriers domiciled in Mexico to operate in the United States
		  without adequate regulation jeopardizes the safety and security of United
		  States citizens, and for other purposes.
	
	
		Whereas the North American Free Trade Agreement (NAFTA)
			 took effect in January 1994;
		Whereas NAFTA contains provisions requiring that motor
			 carriers be allowed to conduct operations freely between NAFTA participant
			 countries and recommending that inspection and licensing standards be the same
			 for all motor carriers and their drivers operating within the free trade
			 zone;
		Whereas because of serious safety and environmental
			 problems with Mexico’s licensing procedures and truck fleet, which were
			 uncovered by the Inspector General of the Department of Transportation, the
			 NAFTA motor carrier provisions were not immediately implemented;
		Whereas in January 2003, the 9th Circuit Court of Appeals
			 further delayed implementation of the NAFTA motor carrier provisions pending
			 compliance with certain environmental requirements;
		Whereas in June 2004, the Supreme Court reversed the
			 decision of the 9th Circuit and thereby allowed implementation of the NAFTA
			 motor carrier provisions to proceed;
		Whereas in early 2007, the Department of Transportation
			 announced the establishment of a demonstration program to allow 100 motor
			 carriers domiciled in Mexico to operate in the United States beyond the
			 commercial zones on the United States-Mexico border;
		Whereas on May 15, 2007, the House of Representatives, by
			 a vote of 411–3, passed the Safe American Roads Act of 2007, which seeks to
			 limit the authority of the Secretary of Transportation to initiate a
			 cross-border motor carrier demonstration program between the United States and
			 Mexico;
		Whereas in September 2007, despite reservations expressed
			 by the Inspector General of the Department of Transportation concerning the
			 inability of the United States to access vehicle inspection statistics or
			 drivers’ records, the Department of Transportation began implementation of its
			 cross-border motor carrier demonstration program between the United States and
			 Mexico; and
		Whereas the Consolidated Appropriations Act, 2008 (Public
			 Law 110–161) prohibits the funds made available under that Act from being used
			 for any cross-border motor carrier demonstration program between the United
			 States and Mexico: Now, therefore, be it
		
	
		That it is the sense of Congress
			 that—
			(1)allowing motor carriers domiciled in Mexico
			 to operate in the United States without adequate regulation jeopardizes the
			 safety and security of United States citizens; and
			(2)the demonstration program established by
			 the Department of Transportation to allow motor carriers domiciled in Mexico to
			 operate in the United States beyond commercial zones on the United
			 States-Mexico border must be terminated.
			
